          Case 2:21-mj-03396-DUTY Document 2 Filed 07/20/21 Page 1 of 1 Page ID #:2


 Submit this form bye-mail to:                                                             ~lLED
 CrimIntakeCourtDocs-I.A@cacd.uscourts.~ov For Los Angeles criminal duty.

 CrimIntakeCourtDocs-SA@cacd.uscourts.¢ov For Santa Ana rrir~~nal duty.           ~~~~ ~~~ ~O        A~ ~~. ~,

CrimIntakeCourtDocs-RSCa~cacduscourts.~ov For Riverside criminal duty.                                 ~~
                                                                               i:LE~tY: U.S.    `~' . 'l'.         s~1
                                               iTNITED STATES DISTIa1E~I`it30iJ~~','w ~ ~~:~: ;. !► .
                                             CENTRAL DISTRICT OF CALIFdRNI~                                    ;
                                                                                                               t\ J

                                                                              RY 'i                           L / ~. /


                                                                            CASE NUMBER:
UNITED STATES OF AMERICA
                                                           PLAII~TTIFF         ~1 —~~ g3Z
                     V.

 `roman /~ill oghos~a~                                                                 REPORT COMMENCING CRIMINAL
                                                                                                             ACTION
 USMS#                                                   DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT
                                                                                                                         3
All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• The defendant was arrested in this district on                   (~                at~ ~ AM ❑ PM
     or
     The defendant was arrested in the                       District of                       on                   at       ❑ AM ❑ PM

 2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:             ~ Yes        ~~No

 3. Defendant is in U.S. Marshals Service lock-up (in this court building):                          Yes         ❑ No

4. Chazges under which defendant has been booked:

     "lie._ ~~ lam' _ l~s~ ~~.1
5. Offense charged is a: ~Felony                    ❑Minor Offense                    ❑Petty Offense             ❑Other Misdemeanor

6. Interpreter Required:          ❑ No           Yes       Language:          ~~'rV1Z ln,

7• Yeaz of Birth:~~

8. Defendant has retained counsel:               ~,No
    ❑ Yes         Name:                                                                Phone Number:                                     l

9. Name of Pretrial Services Officer notified:

10. Remarks (if any):

11. Name:          (j,((e~"~ i..T ~                                (please print)
                            ^~T~
12. Office Phone Number: Z,l -                    - (^,~~          ba~,$.Z(~j             13. Agenry:
                                                                                                              ~'g~
14. Signature:      ~~~j~~                                                                15. Date: ~`                   ~~`~

                                                 liEYUK"1'GUMM~NGIN(i(;H1MINAL AG'1'lUN
